        Case 3:17-cv-03592-RS Document 122-1 Filed 10/30/18 Page 1 of 2




 1   ELSNER LAW & POLICY, LLC
 2   Gretchen Elsner (Pro Hac Vice)
     Gretchen@ElsnerLaw.org 
 3   150 Washington Avenue, Suite 201
     Santa Fe, NM 87501
 4   Telephone: (505) 303-0980
 5
     CENTER FOR FOOD SAFETY
 6   Adam Keats (CSB No. 191157)
     Kellan Smith (CSB No. 318911)
 7   akeats@centerforfoodsafety.org
     ksmith@centerforfoodsafety.org
 8   303 Sacramento Street, 2nd Floor
 9   San Francisco, CA 94111
     Telephone: (415) 826-2770
10
     Plaintiffs’ Counsel
11

12                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN FRANCISCO DIVISION
15

16
     FRIENDS OF THE EARTH and CENTER FOR Case No. 3:17-CV-03592-RS
17   FOOD SAFETY,
                                          DECLARATION OF KELLAN SMITH
18
                        Plaintiffs,       IN SUPPORT OF THE
19          v.                            ADMINISTRATIVE MOTION TO FILE
                                          UNDER SEAL
20   SANDERSON FARMS, INC. a Mississippi
     corporation,
21
                                Defendant.
22

23

24

25          Pursuant to Civil Local Rules 79-5 (d) (1) (A) and 79-5 (e), Plaintiffs declare:

26

27

28
     DECLARATION OF KELLAN SMITH IN SUPPORT OF THE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     CASE NO. 3:17-CV-03592-RS                                                                 1
        Case 3:17-cv-03592-RS Document 122-1 Filed 10/30/18 Page 2 of 2



        1. Plaintiffs seek to file under seal the unredacted version of their Opposition to Defendant’s
 1

 2          Motion to Dismiss Plaintiffs’ Third Amended Complaint, a redacted version of which is also

 3          attached to this declaration.

 4      2. The portions of the Third Amended Complaint that are redacted include the following:
 5              a. Descriptions of facts and/or information designated confidential by Defendant
 6
                    pursuant to the Protective Order entered in this case, ECF Dkt. No. 54;
 7
                b. Information and/or inferences based on the facts and/or information designated
 8
                    confidential by Defendant.
 9

10      3. The redactions in the Redacted Opposition to Defendant’s Motion to Dismiss Plaintiffs’

11          Third Amended Complaint include only those matters designated confidential by Defendant.

12          These redactions are located on pages 1, 9, 11, 13-17, 20-21.
13
            I declare under penalty of perjury that the foregoing is true and correct and was executed in
14
     San Francisco, California on October 30, 2018.
15

16   CENTER FOR FOOD SAFETY
17

18   _________________________________
     Kellan Smith (CSB No. 318911)
19   ksmith@centerforfoodsafety.org
     303 Sacramento Street, 2nd Floor
20   San Francisco, CA 94111
21   Telephone: (415) 826-2770

22   Counsel for Plaintiffs
23

24

25

26

27

28
     DECLARATION OF KELLAN SMITH IN SUPPORT OF THE ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     CASE NO. 3:17-CV-03592-RS                                                                            2
